 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JESSE BELLAMY,                                        Case No. 2:19-cv-01291-APG-NJK
 7                           Plaintiff,
                                                            ORDER SCHEDULING EARLY
 8          v.                                              NEUTRAL EVALUATION
 9    DATA MOMMA, LLC,
10                           Defendant.
11

12          This matter has been referred to the undersigned magistrate judge to conduct an Early

13   Neutral Evaluation (“ENE”) as outlined in LR 16-6. An ENE is hereby scheduled for Friday,

14   November 1, 2019. Plaintiff must report to the chambers of the undersigned United States

15   magistrate judge, Room 3071, Lloyd D. George United States Courthouse, 333 Las Vegas

16   Boulevard South, Las Vegas, Nevada at 8:30 a.m. Defendant must report to the chambers of the

17   undersigned at 9:30 a.m.

18          Additionally, a pre-ENE telephone conference is set for Tuesday, October 29, 2019, at

19   4:00 p.m. This telephone conference is for the undersigned magistrate judge and the attorneys

20   only. The attorneys must call 877-810-9415, access code 2365998, five minutes before the

21   telephone conference.

22          An attorney of record who will be participating in the trial of this case, all parties

23   appearing pro se, if any, and all individual parties must be present in person for the ENE. In the

24   case of non-individual parties, counsel must arrange for a representative with binding authority to

25   settle this matter up to the full amount of the claim to be present in person for the duration of the

26   ENE session. If any party is subject to coverage by an insurance carrier, then a representative of

27   the insurance carrier with authority to settle this matter up to the full amount of the claim must

28   also be present in person for the duration of the ENE session.
 1          A request for an exception to the above attendance requirements must be filed and served

 2   on all parties at least 14 days before the ENE session. An attorney of record, individual parties, a

 3   fully-authorized representative, and a fully-authorized insurance representative must appear in

 4   person unless the court enters an order granting a request for exception.

 5                                PREPARATION FOR ENE SESSION

 6          In preparation for the ENE session, the attorneys for each party, and the parties appearing

 7   pro se, if any, must submit a confidential written evaluation statement for the court’s in camera

 8   review. The evaluation statement must comply with Local Rule 16-6(f). The written evaluation

 9   statements must be delivered to the undersigned’s chambers—Room 3071—by 4:00 p.m. on

10   Friday, October 25, 2019. Do not deliver or mail them to the clerk’s office. Do not serve a

11   copy on opposing counsel. The purpose of the evaluation statement is to assist the undersigned in

12   preparing for and conducting the ENE session. To facilitate a meaningful session, your utmost

13   candor in providing the requested information is required. The written evaluation statements will

14   not be seen by or shared with the district judge or magistrate judge to whom this case is assigned.

15   The evaluation statements will be seen by no one except the undersigned. Each statement will be

16   securely maintained in my chambers, and will be destroyed following the session.

17          Failure to comply with the requirements set forth in this order will subject the non-

18   compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil Procedure 16(f).

19

20          DATED: August 26, 2019

21

22                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                 Page 2 of 2
